Case 1:20-cv-00553-JFR Document 18-2 Filed 09/03/20 Page 1 of 2

Fw: Texting part 2

From: Barb Andersen (barbandersen323@yahoo.com)
To: khs@sommerkarnes.com
Cc: — forrestfenn@gmail.com

Date: Thursday, July 23, 2020, 7:07 AM CDT

| am writing this e-mail to address the announcement and strange conduct from the last month. This e-mail will be
attached to my motion today.

1. | have found that the blogging on Mysterious Writings has been deleted. This was where | blogged extensively
back in 2018 with, upon information and belief, Forrest. There were many substantive discussions on this blog
relative to my solve and the suggestion that | was being video-recorded. Do you know why this site was cleansed?
Did Forrest have anything to do with same? Was | video recorded at the site as | was ied to believe from 2018 until
the present? From my perspective, this cleansing seems suspect. As you know, Jenny Kile (a friend of Forrest)
sold a book with a “clue” by Forrest and financially benefited in same. | e-mailed her the other day. She has yet to
respond. | find this strange/suspect.

2. | have also e-mailed Dal Neitzel. He has also not responded. | asked him to preserve the website. Did Dal have
anything to do with the purported find, strange photoshopping, etc? It has also been suggested that Dal received
large financial! benefit from his website's advertising fyi. | have not verified the dollar amount as of yet.

3. | have advised Forrest that two persons, Kristy Thor and Candy Irvine along with many "Fennatics", have been
harassing me on youtube. Forrest should have directed these people to cease their conduct long ago. | ask you to
advise him of same. He is giving the appearance of seeking to interfere with the litigation and harass me by
allowing these two people to prattle on.

4. Your client claims that the treasure was purportedly found in Wyoming. | would like to see this solve and hear
from the finder. | believe that same is suspect and an attempt to shake off my request for discovery relative to the
bizarre ending of the Chase.

5. Is your client attempting to suggest that the solve (as opposed to the purported “find") was not in New Mexico
by this posting on Dal Neitzel's site? | certainly find that suspect and disappointing. | will continue to ask the Court
to hear an in camera discussion of what | believe to be the correct solve. This includes photographs and
discussing what | believe to be nine clues. | would be shocked to hear that there is a clear solve in Wyoming.

6. Is yesterday‘s announcement due to the fact that | advised Forrest that | was gaing to write a book and that he
should not use my pictures? Is Forrest trying to publish a book or movie. If so, he should just say so.

7. In an affidavit submitted in the Arizona matter, | question your statements that Forrest did not receive financial
benefit from the Chase. First, | believe large estate assets were sold from his estate taking advantage of the
publicity. Second, | believe that | read that his family benefits from the sale of Once Upon Awhile. Third, | would
appreciate you verifying to me that Forrest received no monies from bloggers (i.e. Dal Neitzel, Hint of Riches,
Mysterious Writings) and/or the book store that sold the book. Perhaps you should consider revising your affidavit
(regardless of whether dismissed or not) in Arizona. As it stands, it incorrectly suggests that Forrest did not
financially benefit from the Chase.

8. Who is Joe? Why does Joe know about my searching and the content of my e-mails to Forrest? The ridiculous
Fennatic bloggers have attempted to suggest that | was writing myself or my ex-husband was texting me. These
allegations are nonsense. | do not know whether a subpoena could pierce through the pranking app that was used;
but | would think it is worth exploring. | certainly hope yesterday's announcement was not to improperly protect
anyone.

9. | have received and read some suggestions that Forrest is in possession of the chest. Please advise as to same
and, if so, why? | have read and received a wide variety of theories as to same (some positive some negaitive). We
await clarification from Forrest. | hope that it is a pleasant conclusion. | find this ending so bizarre and inconsistent
to what | believe to be the correct solve. If Forrest is not in possession of the chest, where is it?

10. Given that your client has acknowledged that he lies 15% of the time in unverified situations and in light of
questions surrounding the Arizona affidavit}, | would ask that you agree informally or formally to discovery (taken
under oath) so that this matter can be put to bed. | will be asking questions as to the above, the purported finder,
the finder's communications, the finder's solve, the hiding of the chest, the retrieval of the chest, video recordings,
and my solve. | would also be requesting documentation, photographs, etc.

11. Why are there allegations that the photos relative to the find were photo-shopped? Is this is true... were the

Exninys Ba

 

 

 
Case 1:20-cv-00553-JFR Document 18-2 Filed 09/03/20 Page 2 of 2

Purported retrieval photos stages and/or photoshopped? Why would this be done? If so, by whom? It is only
compounding contusion, wasting time and creating uANneCcessary drama/harassment.

unnecessary waste of time/drama,

Thank you. | would ask that yOu respond in a week. | will let the Judge know of my request in my pleading that |
will be filing next.

oo Forwarded Message -----

From: barbandersen323 <barbandersen323@yahoo.com>

To: “forrestienn@gmail.com" <forrestiann@gmail.com>

Ce: "khs@sommerkarnes.com" <khs@sommerkarnes.com>
| Sent: Saturday, June 20, 2020, 4:04:45 PM CDT

Subject: RE: Texting part 2

I'm going to head to my storage locker and then start heading to Chicago tomorrow morning.

1. If you would like to discuss book relative to solve you can contact me. Do not disseminate the solve given
what appears to be fraud. Also do not use my materials for book/profit without addressing same with me.

2. t will hold off on bringing media to site. | expect same from you.

3. The court case should not be used as a basis for creating a media show.

5. If you wish to retract the Statement that the treasure was retrieved please do so before | leave in the morning,
6. If you wish to accept my invitation to have media come to assist me search please let me know prior to

7. Please refrain from disclosing solve in any Court case except by going through me so as ensure not educating
any purported retriever.
8. Please preserve all emails by me or retriever/counsel, video footage, photographs af hiding/retrieval, meetings
with purported retriever atc.

' 9, Please preserve all communications generally relative to the chase.

Thanks and hope to hear from you asap,

Sent via the Samsung Galaxy Aide, an AT&T 4G LTE smartphone

~------- Original message -------.

From: barbandersen323 <barbandersen323@yahoo.com>
Date: 6/20/20 9:35 AM (GMT-07:00)

To: forrestfenn@gmail.com

Cc: khs@sommerkarnes.com

Subject: Texting part 2

Sent via the Samsung Galaxy At0e, an AT&T 4G LTE smartphone

 

 

 
